Citation Nr: 1816950	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from October 1981 to October 1984.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in February 2016, where the issue on appeal was remanded for further evidentiary development.


FINDINGS OF FACTS

1.  The preponderance of the competent and credible evidence indicates that the Veteran's left knee condition did not manifest within one year of separation from active service and is not otherwise etiologically related to service

2.  The preponderance of the competent and credible evidence indicates that the Veteran's left knee condition was not caused by or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition, to include as secondary to a service-connected disability have not been met.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim

The Veteran asserted that his left knee condition was caused or aggravated by his service-connected right knee disability.  See September 2011 Statement in Support.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology. 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left knee condition is not warranted.

As there is a current diagnosis of arthroscopic medial meniscectomy and degenerative joint disease (osteoarthritis) of the left knee, the first element of service connection is satisfied.  See October 2012 C&P Examination.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In this instance, however, service connection for degenerative joint disease (osteoarthritis) of the left knee on a presumptive basis is not warranted as the record does not show evidence of osteoarthritis of the left knee within one year of the Veteran's separation from active duty.  To the contrary, the first evidence of a left knee condition is the September 2006 private medical record, which showed the Veteran had a meniscus tear with mild osteoarthritis.  Additionally, the Veteran did not report that he had ongoing left knee issues immediately following service.  Likewise, there is no medical evidence of complaints, diagnoses, or treatment of a left knee condition within one year following the Veteran's separation from active duty service.

Accordingly, there is no basis for the Board to conclude that the Veteran's osteoarthritis of the left knee manifested to a compensable degree within one year of his discharge from service in October 1984, so as to warrant service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 (2017).  Likewise, as the Veteran has not asserted any left knee issues following service, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  

Regarding service connection on a direct basis, the Board notes that while the Veteran had documented right knee issues during service, the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of a left knee condition.  Likewise, the Veteran's separation examination was negative for complaints, treatments or diagnoses related to his left knee.

Significantly, the only medical opinion addressing the etiology of the claimed left knee disability weighs against the claim.  The October 2012 examiner opined that it was less likely than not that the Veteran's left knee disability had its clinical onset during active service or was related to any incident of military service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion. 

Consequently, entitlement to service connection for left knee disability is not warranted on a direct basis.

The Board notes again that the Veteran contends his left knee disability is the result of his service-connected right knee disability.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current left knee disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinion addressing the etiology of the left knee disability on a secondary basis weighs against the claim as the examiner of the April 2016 addendum opined that it was less likely than not that the Veteran's left knee disability was casually related to and/or aggravated beyond the normal progression of the condition by the Veteran's right knee disability.  The addendum opinion was competent, credible and highly probative.  Moreover, none of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion. 

Consequently, entitlement to service connection for a left knee disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for his left knee disability.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b).


ORDER

Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right knee disability, is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


